SPAETH, President Judge,
dissenting:
I should hold that the unavailability of a transcript or equivalent picture of the voir dire during which the jury was selected has effectively deprived appellant of his right to appeal, and that the judgment should therefore be vacated and the case remanded for a new trial.
The States are not required to provide appellate review of criminal convictions, McKane v. Durston, 153 U.S. 684, 14 S.Ct. 913, 38 L.Ed. 867 (1894), but if they do provide appellate review, the appeal must be more than a “meaningless ritual”. Evitts v. Lucey, — U.S. —, 105 S.Ct. 830, 83 *595L.Ed.2d 821 (1985); see also Griffin v. Illinois, 351 U.S. 12 at 20, 76 S.Ct. 585 at 591, 100 L.Ed. 891 (1956). To ensure that the appeal is not meaningless, the appellant must be provided with a transcript, or its equivalent, of the events at trial that the appellant wishes to challenge by the appeal. Draper v. Washington, 373 U.S. 487, 83 S.Ct. 1356, 10 L.Ed.2d 501 (1963). Once the appellant has shown “a colorable need for a complete transcript, the burden is on the state to show that only a portion of the transcript or an alternative will suffice for an effective appeal____” Mayer v. Chicago, 404 U.S. 189, 195, 92 S.Ct. 410, 415, 30 L.Ed.2d 372 (1971). These principles apply equally, whether appellant is indigent or is not. Evitts v. Lucey, supra, at —, 105 S.Ct. at 834. To decide the appeal without a transcript would not only violate the Equal Protection Clause, if the appellant is too poor to afford a transcript, but also the Due Process Clause, for without a transcript the decision would be arbitrary. Id. at —, 105 S.Ct. at 839.
Our Supreme Court has long recognized these principles. “If a meaningful appellate review is impossible, for whatever reason, and the appellant is not at fault, he is entitled to a new trial.” Commonwealth v. Shields, 477 Pa. 105, 109, 383 A.2d 844, 846 (1978), quoting Commonwealth v. Goldsmith, 452 Pa. 22, 25, 304 A.2d 478, 480 (1973). “In order to assure that a defendant’s right to appeal will not be an illusory right, we require that he or she be furnished a full transcript or other equivalent picture of the trial proceedings. Meaningful appellate review is otherwise an impossibility, and fairness dictates that a new trial be granted.” Id., 477 Pa. at 108, 383 A.2d at 846. See also Commonwealth v. DeSimone, 447 Pa. 380, 290 A.2d 93 (1972); Commonwealth v. Norman, 447 Pa. 515, 291 A.2d 112 (1972); Commonwealth v. Anderson, 441 Pa. 483, 272 A.2d 877 (1971).
In Commonwealth v. Shields, supra, the appellant argued that a meaningful appellate review was not possible because of the unavailability of a transcript of the prosecutor’s closing argument, which the appellant alleged had *596been improper. The Commonwealth argued that the appellant was not entitled to a new trial because he had not specifically quoted or described the remarks he found prejudicial. The Supreme Court rejected this argument, stating that “[i]f appellant could specifically quote or describe the alleged prejudicial portions of the closing argument, ... there would be no need for the missing portion of the transcript to ensure meaningful appellate review.” Id. 477 Pa. at 109, 383 A.2d at 846.
Here, as in Shields, appellant could describe the alleged error in general terms — that his trial counsel or the trial court did not strike a juror, either for cause or peremptorily, who was prejudiced toward him — but he could not recall the details; the most he could say was that “[o]ne of the jurors said that he was associated or was a friend of somebody from Rockview.” N.T. 11. Pressed for details, he said that he “was in opposition to that person on that jury” but “couldn’t actually say what happened” with respect to the juror being challenged because his recollection was “rather cloudy”. N.T. 13.1 (More than five years had elapsed between the filing of his PCHA petition and the hearing on that petition.)
The recollection of trial counsel, who was called by the Commonwealth at the PCHA hearing, was equally cloudy. He testified that he had no independent recollection of the events that took place during the voir dire of appellant’s jury. N.T. 36. His notes, he said, did not indicate that any of the prospective jurors was associated with or a friend of an employee at the prison. Id. He also testified that his standard practice when representing an inmate at Rockview was to ask whether “any prospective jurors were in fact employed or related or good friends of employees at Rock-view ... and the Court then would ask the questions of objectivity.” Id. at 36-37. However, he had no independent recollection or notes either that he asked that question in this case or, if he did, of what response he received. *597Trial counsel’s notes did reflect that one juror was “a close friend of police,” id. at 37, but he could not recall whether he challenged that juror, either for cause or peremptorily, id. at 38. The best trial counsel could do was “assume that we had more people that we wanted to strike peremptorily than we had peremptory challenges”, id. (emphasis supplied), and “assume that of the six we peremptorily struck that this was a weighed decision that [appellant] was involved in,” id. at 39 (emphasis supplied). Trial counsel testified: “It may have been a question of striking another person as number six versus striking this person. That’s the only thing I can assume at this time.” Id. at 39-40 (emphasis supplied).
Apparently the majority concedes that appellant has shown a colorable need for a full transcript of the voir dire, and I agree. Where I part company with the majority is that I do not agree with the majority that trial counsel’s cryptic notes, unsupported by any independent recollection, are sufficient to meet the Commonwealth’s burden of providing a “picture of the trial proceedings” that is “equivalent” to a “full transcript.” Commonwealth v. Shields, supra. The majority states that “it is clear that when a juror was challenged, the trial judge conducted an inquiry as to the validity of the challenge and then either excused the juror for cause or determined that the juror could rise above any bias”. At 592. The majority further refers to “the decision of the trial judge that [the juror’s] answers during [trial counsel’s] voir dire reflected that she would be objective.” Id. at 593. I find nothing in the record, and the majority cites nothing, that shows what sort of inquiry the trial judge conducted, or what questions the juror was asked, or how she answered them, or why the juror was excused — by the trial judge for cause or because counsel exercised a peremptory challenge. Far from being “clear”, these matters are all unknown; we can only speculate about what really happened.
Counsel testified that: “one juror who was seated as juror number eleven [] I have indicated [by notes made at *598the time] as a close friend of police”, N.T. 37; “[t]hat [juror] was not struck as a peremptory,” id.; “several people ... were ... challenged for cause and they were struck____”, id. at 38; and finally, “[w]e took all our [peremptory] challenges,” id. at 39.
The first question raised by this testimony is whether counsel made any challenge to the juror who was “a close friend of police.” Counsel did not recall having done so, and he had no notes that he had done so; nor did he say that as a matter of standard practice he would have done so, for in describing his standard practice he said only that it was “to ask on voir dire whether or not any prospective jurors were in fact employed or related or good friends of employees at Rockview”, and to challenge any such jurors for cause, N.T. 36-37, not that it was standard to challenge a prospective juror who was “a close friend of police.” If one assumes, however, as the majority assumes, and as I am willing to assume, that in fact counsel did challenge the juror who was “a close friend of police”, still, the question remains, what happened to the challenge? Counsel said it was not a peremptory challenge. It must, therefore, have been for cause, and from that it follows that it must have been denied, and that raises the questions: Why was it denied? What did the juror say that showed that despite being “a close friend of police”, she could and would be impartial? In short, did the trial judge abuse his discretion in denying the challenge (assuming there was a challenge)?
Nothing in the record answers these questions. By answering them anyway, the majority has indeed rendered this appeal a “meaningless ritual.” For if the trial court should have sustained the challenge for cause, appellant is entitled to a new trial. See Commonwealth v. Johnson, 299 Pa.Super. 171, 445 A.2d 509 (1982) (even though trial counsel struck juror peremptorily, abuse of discretion in denying challenge for cause requires new trial where peremptory strikes exhausted before jury empaneled).
In another case we might remand for development of a picture of what occurred, equivalent. to a transcript, but *599that is not an available alternative here. As the judge who specially presided at the hearing on appellant’s PCHA petition properly observed:
There has been an inordinate delay on the part of the Court to replace the trial attorney with another attorney to represent Petitioner in the P.C.H.A., in spite of the fact that the original P.C.H.A. alleged incompetence of counsel. By the time that the Court appointed the present counsel to represent Petitioner, a period of more than five years elapsed which has caused Petitioner to suffer injustice by the operation of the Court.
Slip op. of PCHA ct. at 3.
The PCHA court accordingly granted appellant the right to file this appeal nunc pro tunc. That relief, however, is inadequate, for given the absence of a transcript or its equivalent, the appeal is meaningless.
The judgment of sentence should be vacated and the case remanded for new trial.

. All references to the notes of testimony are to the January 15, 1981, P.C.H.A. Hearing.